           Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 1 of 22



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

   JESUS CORTEZ RIVERA, et al.,
       Plaintiffs,

       v.                                                 Civil Action No. ELH-21-0681

   ALTEC, INC., et al.,
       Defendants.



                                  MEMORANDUM OPINION

       In this personal injury case, plaintiffs Jesus Cortez Rivera and his wife, Viridiana Reyes,

residents of West Virginia, filed suit in the Circuit Court for Frederick County, Maryland against

Navistar, Inc. (“Navistar”); Altec, Inc. and Altec Industries, Inc. (collectively, “Altec”); All

Reliable Services, Inc. (“All Reliable”); and All Railroad Services Corp. (“All Railroad”). ECF 2

(“Complaint”). 1 According to plaintiffs, they filed suit in Maryland because Altec and its

subsidiaries reside in Maryland and all defendants conduct substantial business in Maryland.

ECF 22 at 4. Defendants removed the case to this Court on March 18, 2021, on the basis of

diversity jurisdiction, pursuant to 28 U.S.C. §§ 1332 and 1441. ECF 1 (“Notice of Removal”). 2

       In particular, plaintiffs assert product liability and negligence claims against defendants

arising out of a serious workplace accident that occurred in West Virginia on July 15, 2019. ECF

2, ¶¶ 111-126. They claim that on that date Mr. Rivera, an experienced employee of All Reliable,

was operating a bucket truck to clear vegetation and trim trees from utility power lines and poles.

       1
        According to plaintiffs, Altec, Inc. “is the parent or subsidiary of, does business as, or is
also known as” Altec Industries, Inc. ECF 2, ¶ 7.
       2
          Plaintiffs named a host of other entities in their Complaint, including Navistar
International Corporation, Navistar’s parent. ECF 1 at 1 n.1. But, these entities were dismissed
by plaintiffs, without prejudice, prior to removal of this case to federal court. Id.; see ECF 1-2.
         Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 2 of 22



Id. ¶¶ 111, 112, 117. While Mr. Rivera was in the truck, it tipped over, without warning. Id. ¶

124.   As a result, Mr. Rivera fell approximately 50 feet to the ground and sustained severe

injuries. Id. ¶¶ 124, 125, 126. Defendants were allegedly involved in the design, manufacture,

assembly, sale, and repair of the truck. Id. ¶¶ 100-110.

       The Complaint contains nine counts. Counts One through Eight are asserted by Mr.

Rivera alone, and Count Nine is asserted by both plaintiffs.      The claims are as follows:

“Negligence (Hydraulic Operations Switch)” against all defendants (Count One); “Products

Liability (Hydraulics Operations Switch)” against all defendants (Count Two); “Negligence

(Outrigger, Weight, and Balance)” against Altec and Navistar (Count Three); “Negligence

against All Reliable and All Railroad (Assignment of Subject Truck to Plaintiff)” (Count Four);

“Intentional or Grossly Reckless Assignment of Subject Truck to Plaintiff” against All Reliable

and All Railroad (Count Five); “Strict Products Liability (Outrigger, Weight, and Balance)”

against all defendants (Count Six); “Strict Products Liability” against All Reliable and All

Railroad (Count Seven); “Negligent Repair” against Altec, All Reliable, and All Railroad (Count

Eight); and “Loss of Consortium Against All Defendants” (Count Nine).

       Altec answered the suit. ECF 4. But, All Reliable and All Railroad filed a motion to

dismiss, pursuant to Fed. R. Civ. P. 12(b)(6) or, in the alternative, for summary judgment,

pursuant to Fed. R. Civ. P. 56. ECF 8. Navistar moved to dismiss the Complaint, claiming lack

of personal jurisdiction under Fed. R. Civ. P. 12(b)(2). ECF 9. The motion is supported by a

memorandum (ECF 9-3) (collectively, the “Navistar Motion”) and three exhibits. ECF 9-4 to

ECF 9-6. Plaintiffs oppose the Navistar Motion. ECF 22 (“Opposition”). Navistar has replied.

ECF 29 (“Reply”).




                                                 2
            Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 3 of 22



        Plaintiffs also seek leave to file a surreply to the Navistar Motion. ECF 30 (“Surreply

Motion”). The request is accompanied by the proposed surreply (ECF 30-1) and two exhibits.

ECF 30-2; ECF 30-3.

        By letter of June 15, 2021, plaintiffs’ counsel requested an “expedited decision”

regarding the Navistar Motion. ECF 33. According to counsel, if the Court declines to exercise

personal jurisdiction over Navistar, plaintiffs must file suit in West Virginia, where the accident

occurred. Id. at 1-2. And, under West Virginia law, plaintiffs must do so by July 15, 2021. Id. at

2. But, this would require plaintiffs to retain another lawyer and would lead to additional

expenses for them. Therefore, plaintiffs’ counsel asks for a prompt ruling on the Navistar

Motion, with the hope that it will not be necessary for them to file suit in West Virginia. Id.

        Accordingly, to accommodate plaintiffs’ request, this Memorandum Opinion resolves

only the Navistar Motion and the related Surreply Motion. No hearing is necessary to resolve

these motions. See Local Rule 105.6. For the reasons that follow, I shall deny the Surreply

Motion and grant the Navistar Motion.

                                        I. Factual Summary 3

        As noted, plaintiffs are residents of West Virginia. ECF 2, ¶ 73. The accident occurred in

that State. Id. ¶ 117.

        All Reliable, which is incorporated in Nevada and has its principal place of business in

Pennsylvania, provides a variety of services to states and utility companies, including utility line




        3
          The facts are limited to those that are relevant to the Navistar Motion. As discussed,
infra, in the posture of this case, I must assume the truth of the facts as alleged by plaintiffs.
And, I may consider exhibits appended to the suit, without converting the Navistar Motion to one
for summary judgment.

                                                  3
           Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 4 of 22



clearing. Id. ¶¶ 40, 55, 71. 4 Mr. Rivera was employed by All Reliable as “a bucket truck operator

and tree cutter” when the accident occurred on July 15, 2019. Id. ¶¶ 73, 74, 111.

       Navistar is a Delaware corporation with its headquarters and principal place of business

in Lisle, Illinois. ECF 9-4 (Affidavit of Jamila S. Covington, Assistant Secretary of Navistar),

¶ 3. According to plaintiffs, Navistar sells or distributes “commercial trucks, and truck and

engine service parts to customers throughout the state of Maryland and other states.” ECF 2,

¶ 84. Navistar is registered to do business in Maryland and has a resident agent for service of

process in Maryland. ECF 9-4, ¶ 4; ECF 2, ¶¶ 16, 17. Additionally, a number of independent

dealerships sell Navistar products in Maryland. But, according to Covington, these dealerships

“are not agents of Navistar, but rather are independently owned and operated businesses.” ECF

9-4, ¶¶ 5, 6. Moreover, Navistar “does not repair or service vehicles in Maryland and any all [sic]

such activities are conducted by either the independently owned and operated Navistar dealers or

by third parties.” Id. Nor does Navistar have any bank accounts or manufacturing plants in

Maryland. Id. ¶¶ 8, 10.

       Altec is an Alabama corporation with its principal place of business in Alabama. ECF 2,

¶ 1; ECF 1, ¶ 10. Altec manufactures, assembles, and customizes trucks that are used for

“electric utility, telecommunications tree care,” and forestry services, among others. ECF 2,

¶¶ 78, 79. According to plaintiffs, Altec is registered in Maryland as “a foreign corporation” and

“maintains at least one office” in Maryland. Id. ¶ 2.




       4
         According to plaintiffs, All Railroad and All Reliable “share owners, officers, directors,
a board…and/or shareholders in common but are separate and distinct entities.” ECF 2, ¶ 72.
Other than All Railroad’s relationship to All Reliable, it is not clear how it is involved in
plaintiffs’ claims.

                                                 4
           Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 5 of 22



       Plaintiffs allege that about three days prior to the accident, All Reliable acquired a utility

truck from Altec. Id. ¶ 100. The truck was equipped with a chassis and truck cab “from”

Navistar. Id.

       According to Rick Van Laar, a “Product Integrity and Compliance Manager,” Altec

ordered a cab and chassis from Navistar on April 27, 2019. ECF 9-6, ¶ 3. The cab and chassis

were assembled at Navistar’s plant in Springfield, Ohio on September 19, 2018. Id. ¶ 6. On

September 29, 2018, the cab and chassis were shipped from Ohio to an “independent dealership”

in North Carolina. Id. ¶ 8. Altec used the chassis and cab to manufacture a complete utility truck

that it sold to All Reliable. Id. ¶ 9. Thereafter, All Reliable customized the truck for its own use.

ECF 2, ¶ 93. 5 Further, Van Laar states that the “cab and chassis had no contact with the State of

Maryland. It was not designed, manufactured, assembled, or sold, in Maryland.” ECF 9-6, ¶ 10.

       On July 12, 2019, All Reliable assigned the “brand-new subject truck” acquired from

Altec to Mr. Rivera “for use in connection with his duties.” ECF 2, ¶ 113. Plaintiffs contend that

Mr. Rivera was the first All Reliable employee to operate the truck. Id. ¶ 114.

       On July 15, 2019, All Reliable instructed Mr. Rivera to report to a road in West Virginia

with the truck “to clear vegetation and cut and trim trees and tree limbs” that had grown around

electric power lines and poles. Id. ¶ 117. At the job site, Mr. Rivera was ascending in the truck’s

bucket in order to cut a tree when the truck began to lift off the ground. Id. ¶ 123. When Mr.

Rivera tried to lower the bucket, the entire truck tipped over and crashed to the ground, with

plaintiff still inside of it. Id. ¶ 124. Plaintiff fell approximately 50 feet and “suffered, among

other things, burst fractures of his neck, multiple fractures of his upper thigh, fractured ribs, pain

and suffering, lost consciousness, and now one leg is shorter than the other.” Id. ¶ 125.

       5
         Plaintiffs do not allege where the truck was completed by Altec or customized by All
Reliable. See ECF 2, ¶¶ 100-110.

                                                  5
         Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 6 of 22



        After the accident, Altec “issued at least two official recalls of certain of its bucket

trucks.” Id. ¶ 127. It also “halted further use of the subject truck.” Id.

                                        II. The Surreply Motion

        Local Rule 105.2(a) provides that a party is not permitted to file a surreply without

permission of the court. Although the filing of a surreply “is within the Court's discretion, see

Local Rule 105.2(a), . . . they are generally disfavored.” EEOC v. Freeman, 961 F. Supp. 2d

783, 801 (D. Md. 2013), aff’d in part, 778 F.3d 463 (4th Cir. 2015); see also, e.g., Chubb & Son

v. C & C Complete Servs., LLC, 919 F. Supp. 2d 666, 679 (D. Md. 2013). However, a surreply

may be permitted when the party seeking to file the surreply “would be unable to contest matters

presented to the court for the first time” in the opposing party’s reply. Clear Channel Outdoor,

Inc. v. Mayor & City Council of Baltimore, 22 F. Supp. 3d 519, 529 (D. Md. 2014) (quotations

and citations omitted). Conversely, a surreply is generally not permitted where the reply is

merely responsive to an issue raised in the opposition. See Khoury v. Meserve, 268 F. Supp. 2d

600, 605-06 (D. Md. 2003).

        Plaintiffs state: “Some of the assertions made by Navistar were made for the first time in

its Reply.” ECF 30 at 1-2. But, plaintiffs have not identified any substantive assertions that

Navistar raised for the first time in its Reply. Nevertheless, plaintiffs argue that they are justified

in filing a surreply because “Navistar incorrectly stated that there were no facts upon which to

base the allegations made in the Complaint or in Plaintiffs’ Response regarding Navistar’s

connections to the State of Maryland or to its involvement in the events that led to Plaintiff

Rivera’s catastrophic injuries.” Id. at 1.

        There is no merit to the claim that Navistar presented a new argument in its Reply.

Navistar presented all of its substantive arguments regarding personal jurisdiction in its opening



                                                  6
          Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 7 of 22



brief. Navistar’s observation in its Reply that plaintiffs’ Opposition “relies upon facts that are

neither alleged in the Complaint, nor supported by affidavits,” does not rise to the level of a new

argument that warrants the filing of a surreply. Rather, plaintiffs’ surreply primarily appears to

be an expansion of the arguments that they originally raised in their Opposition.

         Accordingly, I shall deny plaintiffs’ Surreply Motion.

                                    III. The Rule 12(b)(2) Motion

                                                 A.

         Navistar moves to dismiss plaintiffs’ claims for lack of personal jurisdiction, predicated

on Fed. R. Civ. P. 12(b)(2). ECF 9. “[A] Rule 12(b)(2) challenge raises an issue for the court to

resolve, generally as a preliminary matter.” Grayson v. Anderson, 816 F.3d 262, 267 (4th Cir.

2016).    Under Rule 12(b)(2), a defendant “must affirmatively raise a personal jurisdiction

challenge, but the plaintiff bears the burden of demonstrating personal jurisdiction at every stage

following such a challenge.” Id.; see UMG Recordings, Inc. v. Kurbanov, 963 F.3d 344, 350

(4th Cir. 2020). And, the burden is “on the plaintiff ultimately to prove the existence of a ground

for jurisdiction by a preponderance of the evidence.” Combs v. Bakker, 886 F.2d 673, 676 (4th

Cir. 1989); see Grayson, 816 F.3d at 267.

         When “the existence of jurisdiction turns on disputed factual questions the court may

resolve the [jurisdictional] challenge on the basis of a separate evidentiary hearing, or may defer

ruling pending receipt at trial of evidence relevant to the jurisdictional question.” Combs, 886

F.2d at 676. In its discretion, a court may permit discovery as to the jurisdictional issue. See

Mylan Labs., Inc. v. Akzo, N.V., 2 F.3d 56, 64 (4th Cir. 1993). However, neither discovery nor

an evidentiary hearing is required in order for the court to resolve a motion under Rule 12(b)(2).




                                                 7
          Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 8 of 22



See generally 4A WRIGHT & A. MILLER, FEDERAL PRACTICE & PROCEDURE § 1351 (4d ed.

2019).

         “The plaintiff’s burden in establishing jurisdiction varies according to the posture of a

case and the evidence that has been presented to the court.” Grayson, 816 F.3d at 268. “When

personal jurisdiction is addressed under Rule 12(b)(2) without an evidentiary hearing, the party

asserting jurisdiction has the burden of establishing a prima facie case of jurisdiction.” Hawkins

v. i-TV Digitalis Tavkozlesi zrt., 935 F.3d 211, 226 (4th Cir. 2019); see Grayson, 816 F.3d at

268. In that circumstance, “the district court must determine whether the facts proffered by the

party asserting jurisdiction—assuming they are true—make out a case of personal jurisdiction

over the party challenging jurisdiction.” Hawkins, 935 F.3d at 226; accord Sneha Media &

Entm’t, LLC. v. Assoc. Broad. Co. P Ltd., 911 F.3d 192, 196 (4th Cir. 2018); Carefirst of Md.,

Inc. v. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396 (4th Cir. 2003). However, “[u]nlike

under Rule 12(b)(6), the court may also consider affidavits submitted by both parties, although it

must resolve all factual disputes and draw all reasonable inferences in favor of the party asserting

jurisdiction.” Hawkins, 935 F.3d at 226; see UMG Recordings, Inc., 2020 WL 3476993, at *3;

Grayson, 816 F.3d at 268; Consulting Eng’rs Corp. v. Geometric Ltd., 561 F.3d 273, 276 (4th

Cir. 2009); Mylan Labs., 2 F.3d at 62.

         Plaintiffs maintain that they have established specific jurisdiction. But, if the Court

disagrees, they suggest that the Navistar Motion is premature. ECF 22 at 10. And, they ask the

Court, in the alternative, to reserve judgment on the issue of jurisdiction pending completion of

discovery pertaining to jurisdiction. Id.




                                                 8
         Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 9 of 22



                                                      B.

       Navistar argues that plaintiffs “have failed to meet their burden of proving a basis for

personal jurisdiction” over Navistar in Maryland. ECF 9-3 at 8. According to Navistar, it is not

subject to general jurisdiction in Maryland because it is not incorporated here, does not have its

principal place of business, and has no contacts in Maryland on which general jurisdiction could

be based. Id. Moreover, Navistar asserts that there is no basis for specific jurisdiction in

Maryland “because it did not make, sell or distribute the International-brand cab and chassis

which was part of the utility truck that Mr. Rivera was using while he was performing utility line

clearing work in [West Virginia], nor did Navistar perform any warranty work on this cab and

chassis as such, or as a fully completed vehicle.” Id.

       Navistar has submitted the affidavit of three Navistar employees. ECF 9-4 to ECF 9-6.

The Court may consider them to resolve the jurisdictional question. Hawkins, 935 F.3d at 226.

       Plaintiffs do not dispute Navistar’s position as to general jurisdiction. See generally ECF

22. But, they contend that the Court has specific jurisdiction over Navistar because Navistar has

“transacted business…in Maryland; and/or regularly does or solicits business, and or/derives

substantial revenue from goods, services, or manufactured products used or consumed in

Maryland; and have caused Plaintiffs [sic] tortious injury.” Id. at 11. In this regard, they argue

that Navistar purposely availed itself of Maryland’s market. Id. at 12. And, they argue that Mr.

Rivera’s injuries are related to defendant’s business. Id. at 18.

       Fed. R. Civ. P. 4(k)(1)(A) authorizes a federal district court to exercise personal

jurisdiction over a defendant in accordance with the law of the state where the district court is

located. Carefirst of Md., 334 F.3d at 396. It is well settled that, “to assert personal jurisdiction

over a nonresident defendant, two conditions must be satisfied: (1) the exercise of jurisdiction



                                                  9
        Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 10 of 22



must be authorized under the state’s long-arm statute; and (2) the exercise of jurisdiction must

comport with the due process requirements of the Fourteenth Amendment.” Id.; see Clarke

Veneers & Plywood, Inc. v. Mentakab Veneer & Plywood, SDN BHD, 821 F. App’x 243, 244

(4th Cir. 2020).

       Maryland’s long-arm statute is codified at Md. Code (2013 Repl. Vol.), § 6-103(b) of the

Courts & Judicial Proceedings Article (“C.J.”).       It authorizes “personal jurisdiction over a

person, who directly or by an agent,” id.:

       (1) Transacts any business or performs any character of work or service in the
           State;

       (2) Contracts to supply goods, food, services, or manufactured products in the
           State;

       (3) Causes tortious injury in the State by an act or omission in the State;

       (4) Causes tortious injury in the State or outside of the State by an act or omission
           outside the State if he regularly does or solicits business, engages in any other
           persistent course of conduct in the State or derives substantial revenue from
           goods, food, services, or manufactured products used or consumed in the
           State;

       (5) Has an interest in, uses, or possesses real property in the State; or

       (6) Contracts to insure or act as surety for, or on, any person, property, risk,
           contract, obligation, or agreement located, executed, or to be performed within
           the State at the time the contract is made, unless the parties otherwise provide
           in writing.
       Maryland’s courts have “consistently held that the purview of [Maryland’s] long arm

statute is coextensive with the limits of personal jurisdiction set by the due process clause of the

Federal Constitution.” Beyond Systems, Inc. v. Realtime Gaming Holding Co., 388 Md. 1, 15,

878 A.2d 567, 576 (2005) (citing Mohamed v. Michael, 279 Md. 653, 657, 370 A.2d 551, 553

(1977)); see CSR, Ltd. v. Taylor, 411 Md. 457, 472, 983 A.2d 492, 501 (2009) (stating that the

long-arm statute authorizes the exercise of personal jurisdiction “‘to the full extent allowable


                                                 10
        Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 11 of 22



under the Due Process Clause’” (citation omitted)); Bond v. Messerman, 391 Md. 706, 721, 895

A.2d 990, 999 (2006); Pinner v. Pinner, 240 Md. App. 90, 104, 201 A.3d 26, 34 (2019).

       Although the long-arm and constitutional due process requirements are distinct, they can

be evaluated in tandem. See Beyond Sys, 388 Md. at 15, 878 A.2d at 576 (“[O]ur statutory

inquiry merges with our constitutional examination.”); accord Stover v. O’Connell Assocs., Inc.,

84 F.3d 132, 135-36 (4th Cir. 1996) (“Because the limits of Maryland’s statutory authorization

for the exercise of personal jurisdiction are coterminous with the limits of the Due Process

Clause, the statutory inquiry necessarily merges with the constitutional inquiry, and the two

inquiries essentially become one.”). Therefore, I shall consider whether the exercise of personal

jurisdiction over defendant comports with due process.

       The Supreme Court has long held that personal jurisdiction over a nonresident defendant

is constitutionally permissible so long as the defendant has “minimum contacts with [the forum

state] such that the maintenance of the suit does not offend ‘traditional notions of fair play and

substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (citation omitted);

see Ford Motor Company v. Montana Eighth Judicial District Court, __ U.S. __, 141 S.Ct. 1017,

1024 (2021) (concluding, in product liability cases, that a state has personal jurisdiction over a

company where the vehicular accident occurred in that state and the defendant did substantial

business in that state). The “constitutional touchstone” of personal jurisdiction is that “‘the

defendant’s conduct and connection with the forum State are such that he should reasonably

anticipate being haled into court there.’” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475

(1985) (quoting World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)).

       Courts have separated the analysis into individual “prongs.” ALS Scan, Inc. v. Digital

Serv. Consultants, Inc., 293 F.3d 707, 712 (4th Cir. 2002). They first ascertain whether the



                                               11
        Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 12 of 22



threshold of “minimum contacts” is met, and they then consider whether the exercise of

jurisdiction on the basis of those contacts is “constitutionally reasonable.” Id.

       Due process jurisprudence “recognize[s] two types of personal jurisdiction: ‘general’

(sometimes called ‘all-purpose’) jurisdiction and ‘specific’ (sometimes called ‘case-linked’)

jurisdiction.” Bristol-Myers Squibb Co. v. Super. Ct. of Cal., ___ U.S. ___, 137 S. Ct. 1773,

1780 (2017) (“Bristol-Myers”) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown, 564

U.S. 915, 919 (2011)). “A court with general jurisdiction may hear any claim against that

defendant, even if all the incidents underlying the claim occurred in a different State.” Bristol-

Myers, 137 S. Ct. at 1780 (emphasis in original) (citing Goodyear, 564 U.S. at 919). However,

in Daimler AG v. Bauman, 571 U.S. 117, 137 (2014), the Supreme Court made clear that “only a

limited set of affiliations with a forum will render a defendant amenable to all-purpose

jurisdiction there.” In particular, as to “‘an individual, the paradigm forum for the exercise of

general jurisdiction is the individual's domicile; for a corporation, it is an equivalent place, one in

which the corporation is fairly regarded as at home.’” Id. (quoting Goodyear, 564 U.S. at 924).

       Notably, “broad constructions of general jurisdiction” are “generally disfavored.” Nichols

v. G.D. Searle & Co., 991 F.2d 1195, 1200 (4th Cir. 1993). The Supreme Court has said: “[T]he

inquiry ... is not whether a foreign corporation’s in-forum contacts can be said to be in some

sense ‘continuous and systematic,’ it is whether that corporation’s ‘affiliations with the State are

so “continuous and systematic” as to render [it] essentially at home in the forum State.’”

Daimler, 571 U.S. at 138-39 (quoting Goodyear, 564 U.S. at 919) (alteration in original).

       As indicated, for a corporation, “the place of incorporation and principal place of

business are ‘paradig[m] ... bases for general jurisdiction.’” Daimler, 571 U.S. at 137 (bracket in

Daimler) (citation omitted). Although the Daimler Court acknowledged that the principal place



                                                  12
        Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 13 of 22



of business and place of incorporation are not the only places in which a corporation may be

considered “at home,” it emphasized that “[t]hose affiliations have the virtue of being unique—

that is, each ordinarily indicates only one place,” and it declined to extend general personal

jurisdiction based on activities that would render the corporation subject to adjudication in

“every other State in which [the corporation’s] sales are sizable.” Id. at 137-39.

       The Supreme Court’s decision in BNSF Ry. Co. v. Tyrrell, __ U.S. __, 137 S.Ct. 1549

(2017), is informative. There, the plaintiffs sued a railroad in a Montana state court for injuries

sustained outside of Montana, and the railroad moved to dismiss the case for lack of personal

jurisdiction. Id. at 1553-54. The Court invoked Goodyear, 564 U.S. 915, and Daimler, 571 U.S.

117, in concluding that the Montana state court did not have personal jurisdiction over the

railroad, despite the fact that the railroad operated over 2,000 miles of in-state track and had over

2,000 in-state employees. BNSF Ry. Co., 137 S.Ct. at 1559. “In-state business,” it concluded,

“does not suffice to permit the assertion of general jurisdiction over claims like [those of the

plaintiffs] that are unrelated to any activity occurring in Montana.” Id. at 1559; see also Fidrych

v. Marriott Int’l, Inc., 952 F.3d 124, 138 (4th Cir. 2020) (concluding that the act of obtaining a

business license in a state does not create general jurisdiction).

       Specific jurisdiction, on the other hand, exists where the “the suit arise[s] out of or

relate[s] to the defendant’s contacts with the forum.’” Daimler, 571 U.S. at 127 (citation

omitted) (alterations in original). The Supreme Court recently reiterated: “The contacts needed

for this kind of jurisdiction often go by the name ‘purposeful availment.’” Ford Motor Co., 141

S. Ct. at 1024 (citation omitted); see Burger King, 471 U.S. at 472–73 (Specific jurisdiction may

be established over a defendant who “has ‘purposefully directed’ his activities at residents of the

forum and the litigation results from alleged injuries that ‘arise out of or relate to’ those



                                                  13
         Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 14 of 22



activities.”) (citation omitted) (quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466

U.S. 408, 414 (1984)). “In other words, there must be ‘an affiliation between the forum and the

underlying controversy, principally, [an] activity or an occurrence that takes place in the forum

State and is therefore subject to the State's regulation.’” Bristol-Myers, 137 S. Ct. at 1780

(alterations in original) (quoting Goodyear, 564 U.S. at 919).

        Moreover, the “contacts must be the defendant’s own choice and not ‘random, isolated,

or fortuitous.’” Ford Motor Co., 141 S. Ct. at 1025 (citation omitted). In other words, the

contacts must “show that the defendant deliberately ‘reached out beyond’ its home – by, for

example, ‘exploi[ting] a market’ in the forum State or entering a contractual relationship

centered there.” Id. (citations omitted; alterations in Ford Motor Co.); see Walden v. Fiore, 571

U.S. 277, 285 (2014). And, as noted earlier, “the defendant's conduct and connection with the

forum State [must be] such that he should reasonably anticipate being haled into court there.”

Woodson, 444 U.S. at 297.

        “For this reason, ‘specific jurisdiction is confined to adjudication of issues deriving from,

or connected with, the very controversy that establishes jurisdiction.’” Bristol-Myers, 137 S. Ct.

at 1780 (quoting Goodyear, 564 U.S. at 919); see Ford Motor Co., 141 S. Ct. at 1025. However,

in Ford Motor Co., 141 S. Ct. at 1026, the Supreme Court rejected a “causation-only

approach . . . .” Notably, specific personal jurisdiction may be established without “a causal

showing,” so long as there is a “strong ‘relationship among the defendant, the forum, and the

litigation’ . . . .” Id. at 1028.

        The Fourth Circuit has formulated a three-part test for use in determining whether there is

specific jurisdiction over a defendant. The three prongs are: “‘(1) the extent to which the

defendant purposefully availed itself of the privilege of conducting activities in the State; (2)



                                                 14
        Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 15 of 22



whether the plaintiffs’ claims arise out of those activities directed at the State; and (3) whether

the exercise of personal jurisdiction would be constitutionally reasonable.’” Consulting Eng’rs,

561 F.3d at 278 (quoting ALS Scan, 293 F.3d at 712); accord Sneha Media & Entm’t, 911 F.3d at

198; Perdue Foods, LLC v. BRF, S.A., 814 F.3d 185, 188 (4th Cir. 2016); Carefirst, 334 F.3d at

397. And, specific jurisdiction is assessed on a claim-by-claim basis. See Pan-Am. Prod. &

Holdings, LLC v. R.T.G. Furniture Corp., 825 F. Supp. 2d 664, 678 (M.D.N.C. 2011) (“When

specific jurisdiction is asserted, jurisdiction must be established for each claim alleged.”);

Gatekeeper, Inc. v. Stratech Sys., Ltd., 718 F. Supp. 2d 664, 666-68 (E.D. Va. 2010) (discussing

the doctrinal basis for this rule); WRIGHT & MILLER, § 1069.7 (“[A] plaintiff also must secure

personal jurisdiction over a defendant with respect to each claim she asserts.”).

                                                  C.

       For plaintiffs to establish general jurisdiction over Navistar, they must show that

Navistar’s contacts with Maryland are so substantial as to render it “at home” in this State. See

Goodyear, 564 U.S. at 919.            It is undisputed that Navistar is neither incorporated nor

headquartered in Maryland. Navistar is a Delaware corporation with its principal place of

business in Illinois. ECF 9-4, ¶ 3.    Understandably, plaintiffs do not rely on general jurisdiction.

       According to the Covington Affidavit, Navistar is registered to do business in Maryland,

has a resident agent for service of process in Maryland, and a number of independent dealerships

sell Navistar products in Maryland. Id. ¶¶ 4, 5. And, the Complaint alleges that Navistar

manufactures truck parts for sale and distribution in Maryland “and other states.” ECF 2, ¶ 87.

Although Navistar has contacts with Maryland, they are not so substantial as to “render

[Navistar] essentially at home” in this State. Goodyear, 564 U.S. at 919; see Daimler, 571 U.S.

at 139 n.20 (“[T]he general jurisdiction inquiry does not focus solely on the magnitude of the



                                                  15
        Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 16 of 22



defendant's in-state contacts…. General jurisdiction instead calls for an appraisal of a

corporation's activities in their entirety, nationwide and worldwide.”).

       Indeed, if the Court were to exercise general jurisdiction over Navistar based on the facts

presented here, then it would likely be subject to general jurisdiction in all 50 states. And, the

“Daimler Court rejected the [] assertion that general jurisdiction could be exercised ‘in every

State in which a corporation engages in a substantial, continuous, and systematic course of

business.’” Fidrych, 952 F.3d at 133 (quoting Daimler, 571 U.S. at 138 (“A corporation that

operates in many places can scarcely be deemed at home in all of them.”)).

       The Court in BNSF Ry. Co., 137 S. Ct. 1549, emphasized that a corporation is “at home”

only in its “place of incorporation and its principal place of business,” unless there is an

“exceptional case” that “render[s] the corporation at home” elsewhere. Id. at 1558 (internal

quotations omitted). An “exceptional case,” it explained, would be one such as Perkins v.

Benguet Consol. Min. Co., 342 U.S. 437 (1952), in which “war had forced the defendant

corporation's owner to temporarily relocate the enterprise from the Philippines to Ohio,” such

that “Ohio then became ‘the center of the corporation's wartime activities.’” BNSF Ry. Co., 137

S.Ct. at 1558 (construing Perkins, 342 U.S. 437) (quoting Daimler, 571 U.S. at 130 n.8).

       In Perkins, general personal jurisdiction was found in Ohio because the company’s

president moved to Ohio, conducted all decision making, management, and correspondence from

his office in Ohio, and fully “discharged his duties as president and general manager” in Ohio.

Perkins, 342 U.S. at 448. In discussing Perkins, the Supreme Court highlighted in Daimler that

“Ohio could be considered ‘a surrogate for the place of incorporation or head office.’” Daimler,

571 U.S. at 130 n.8 (quoting Arthur T. von Mehren & Donald T. Trautman, Jurisdiction to

Adjudicate: A Suggested Analysis, 79 HARV. L. REV. 1121, 1144 (1966)).



                                                 16
         Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 17 of 22



         Plaintiffs’ allegations as to Navistar do not come close to an “exceptional case.” BNSF

Ry. Co., 137 S.Ct. at 1558 (internal quotations omitted). There “is nothing that would distinguish

[Navistar’s] relationship with [Maryland] from its relationship with any of the other states where

it does business but where it is not incorporated or headquartered[.]” Fidrych, 952 F.3d at 134.

Accordingly, because Navistar’s contacts do not rise to the level of rendering it at home in

Maryland, the requirements for the exercise of general jurisdiction are not satisfied in this case

with respect to plaintiffs’ claims.

         Therefore, I turn to the issue of specific jurisdiction.

                                                        D.

         Navistar argues that plaintiffs do not allege facts sufficient to show specific jurisdiction

as to plaintiffs’ claims. In Navistar’s view, the Complaint fails to allege any facts “as to Navistar

that demonstrate a connection between [plaintiffs’] claims and Maryland.” ECF 9-3 at 14. I

agree.

         As noted, to exercise specific jurisdiction over Navistar, the company must have engaged

in “‘some act by which [it] purposefully avails itself of the privilege of conducting activities

within the forum State.’” Ford Motor Co., 141 S.Ct. at 1024 (quoting Hanson v. Denckla, 357

U.S. 235, 253 (1958)). “Yet even then -- because the defendant is not ‘at home’ -- the forum

State may exercise jurisdiction in only certain cases. The plaintiff's claims...must arise out of or

relate to the defendant's contacts with the forum. Or put just a bit differently, there must be an

affiliation between the forum and the underlying controversy, principally, an activity or an

occurrence that takes place in the forum State and is therefore subject to the State's regulation.”

Ford Motor Co., 141 S.Ct. at 1024-25 (citations and punctuation omitted) (emphasis added).




                                                   17
        Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 18 of 22



       In their Opposition to the Navistar Motion, plaintiffs argue that Navistar purposefully

availed itself of the Maryland marketplace because it conducts substantial business in Maryland

and seeks to put its products into the market in Maryland. ECF 22 at 13-14. However, plaintiffs

must demonstrate that there is “an affiliation between the forum and the underlying controversy.”

Ford Motor Co., 141 S.Ct. at 1024.

       Significantly, plaintiffs have not alleged any facts in the Complaint that demonstrate a

connection between their claims and Navistar’s contacts in Maryland. For example, nowhere in

the Complaint do plaintiffs allege that the subject chassis was designed, assembled, or

manufactured in Maryland, sold in Maryland, or even travelled through Maryland. See ECF 9-6,

¶ 10. And, it is undisputed that the chassis was used in West Virginia, where the accident

occurred.

       Ford Motor Co., 141 S.Ct. 1017, involved two cases arising from vehicular accidents in

Montana and Minnesota. Ford Motor Company did substantial business in both states.

Nevertheless, it contended that specific jurisdiction was improper because the particular vehicles

involved in the accidents had been purchased, manufactured, and designed out of state. Id. at

1022. The Supreme Court rejected this argument, finding specific jurisdiction exists when a

company “serves a market for a product in the forum State and the product malfunctions there.”

Id. at 1027. In so holding, the Court noted that Ford Motor Company urged individuals in

Montana and Minnesota to buy its motor vehicle products through advertisements; the vehicles

were available for sale in those states; and the dealers regularly maintained and repaired the

company’s motor vehicles. Id. Accordingly, the defendant had purposefully availed itself of the

privilege of conducting business in Montana and Minnesota. Id.




                                               18
        Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 19 of 22



       Of particular relevance here, the Court also focused on the fact that the plaintiffs’ claims

were related to Ford Motor Company’s contacts in those states; “Ford had systematically served

a market in Montana and Minnesota for the very vehicles that the plaintiffs allege[d]

malfunctioned and injured them in those States.” Id. at 1028 (emphasis added). In that

circumstance, it was of no legal significance that the vehicles were purchased elsewhere.

       Here, viewing the facts in the light most favorable to plaintiffs, Navistar purposefully

availed itself of doing business in Maryland; it sells or distributes “truck and engine service

parts,” like those at issue in this case, to “customers throughout the state of Maryland.” ECF 2,

¶ 84; ECF 22 at 13-14. But, unlike in Ford Motor Co., the product in this case did not

malfunction and injure the plaintiff in Maryland. Rather, the chassis was used in West Virginia,

where the injury occurred. In this way, the facts of this case are closer to Bristol-Myers, 137

S.Ct. 1773, than to Ford Motor Co.

       In Bristol-Myers, the Court found jurisdiction improper in California because, even

though the company conducted substantial business in the State, the plaintiffs were not residents

of California and their injuries had not occurred in California. 137 S.Ct. at 1781. Thus, the Court

concluded, the plaintiffs’ cases had no tie to California. Id. (“What is needed—and what is

missing here—is a connection between the forum and the specific claims at issue”).

       Plaintiffs also contend in their Opposition that jurisdiction can arise from the fact that

Navistar sold the chassis to Altec, which is “a company with a primary base of operation in

Frederick County, Maryland.” ECF 22 at 9-10. In the Complaint, however, plaintiffs alleged that

Altec is “organized pursuant to the laws of the State of Alabama” and has its “principal place of




                                                19
            Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 20 of 22



business outside the State of Maryland.” ECF 2, ¶ 1 (emphasis added). 6 Even if Altec did operate

out of Maryland, this would not be sufficient to haul Navistar into court here. The allegations as

to Altec apply to Altec.

        Moreover, a sale of a chassis to a company that has a presence in Maryland is not the

same as the sale of a chassis in Maryland. In effect, plaintiffs claim that Navistar does business

with a company that does business in Maryland. That does not give rise to specific personal

jurisdiction.

        Accordingly, as to Navistar, the Court lacks specific personal jurisdiction.

                                                 E.

        As an alternative to granting Navistar’s Motion, plaintiffs ask the Court to defer ruling so

as to permit plaintiffs to conduct jurisdictional discovery. ECF 22 at 10.

        “Discovery under the Federal Rules of Civil Procedure is broad in scope and freely

permitted.” Mylan Labs., 2 F.3d at 64. However, district courts “‘have broad discretion in [their]

resolution of discovery problems that arise in cases pending before [them].’” Carefirst of Md.,

334 F.3d at 402 (quoting Mylan Labs., 2 F.3d at 64) (alterations in Mylan Labs.). In some cases,

where the record suggests some indicia of personal jurisdiction, limited jurisdictional discovery

may be warranted to ascertain more facts. See, e.g., Combs, 886 F.2d at 676–77 (defendants'

solicitations to investors in the forum state were sufficient to establish a prima facie case for

jurisdiction); Androutsos v. Fairfax Hosp., 323 Md. 634, 649–50, 594 A.2d 574 (1991)

(defendant's advertisement directed at forum state was indicia of personal jurisdiction). But,



        6
         Ordinarily, a party may not rewrite the Complaint by way of an opposition to a motion
to dismiss. See, e.g., Mylan Laboratories, Inc. v. Akzo, N.V., 770 F. Supp. 1053, 1068 (D. Md.
1991) (noting that “‘it is axiomatic that the complaint may not be amended by the briefs in
opposition to a motion to dismiss’”) (quoting Car Carriers, Inc. v. Ford Motor Co., 745 F.2d
1101 (7th Cir. 1984)).
                                                 20
        Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 21 of 22



“[w]hen a plaintiff offers only speculation or conclusory assertions about contacts with a forum

state, a court is within its discretion in denying jurisdictional discovery.” Carefirst of Md., 334

F.3d at 402–03 (citing McLaughlin v. McPhail, 707 F.2d 800, 806 (4th Cir. 1983) (concluding

that district court did not abuse its discretion in denying jurisdictional discovery when, “[a]gainst

the defendants' affidavits,” plaintiff “offered nothing beyond his bare allegations that the

defendants had had significant contacts with the [forum] state of Maryland”)).

       Indeed, the Fourth Circuit has said that, “where a plaintiff's claim of personal jurisdiction

appears to be both attenuated and based on bare allegations in the face of specific denials made

by defendants, the court need not permit even limited discovery confined to issues of personal

jurisdiction should it conclude that such discovery will be a fishing expedition.” Carefirst of Md.,

334 F.3d at 403 (citation omitted); see Unspam Tech., Inc. v. Chernuk, 716 F.3d 322, 330 n.1

(4th Cir. 2013) (suggesting that the court did not abuse its discretion in denying jurisdictional

discovery based on conclusory allegations of personal jurisdiction); ALS Scan, 293 F.3d at 716

n.3 (upholding district court's refusal to allow plaintiff to engage in jurisdictional discovery

where plaintiff's request was based on “conclusory assertions”).

       Plaintiffs’ request to conduct jurisdictional discovery is curious in light of their concern

about the statute of limitations in West Virginia. Indeed, the request is at odds with counsel’s

letter of June 15, 2021, asking the Court to provide an expedited decision with respect to

Navistar’s Motion. Plaintiffs seek a prompt ruling so that they will have an opportunity to pursue

the action against Navistar in West Virginia before the statute of limitations expires there on July

15, 2021. ECF 33. If I were to allow for jurisdictional discovery, however, then plaintiffs would

surely miss the deadline to file suit in West Virginia.




                                                 21
        Case 1:21-cv-00681-ELH Document 35 Filed 07/02/21 Page 22 of 22



        In any event, jurisdictional discovery is not warranted here. As discussed, plaintiffs have

not set forth a prima facie case for personal jurisdiction. The record lacks any indicia that the

subject chassis was designed, manufactured, produced, sold, or altered in Maryland. Moreover,

the accident did not occur in Maryland.

        Although this Court “must take all disputed facts and reasonable inferences in favor of

the plaintiff,” Carefirst of Md., 334 F.3d at 396, it is “not required to look solely to the plaintiff's

proof in drawing those inferences,” Mylan Labs., 2 F.3d at 62. In the face of Navistar’s “specific

denials” in its employees’ affidavits, plaintiffs offer only “speculation” and “conclusory

assertions” about Navistar’s alleged activities in Maryland as it relates to this case. Carefirst of

Maryland, 334 F.3d at 402; see, e.g., ECF 9-4; ECF 9-6.

        In sum, plaintiffs have not identified any potential facts that they might uncover in

discovery that would aid the Court’s analysis. Accordingly, I will deny plaintiffs’ request for

jurisdictional discovery.

                                        IV. CONCLUSION

        For the foregoing reasons, I shall deny the Surreply Motion (ECF 30) and grant the

Navistar Motion (ECF 9).

        An Order follows, consistent with this Memorandum Opinion.



Date: July 2, 2021                                             /s/
                                                        Ellen Lipton Hollander
                                                        United States District Judge




                                                  22
